Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 11/22/2019.
Claims 1-22 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019, 11/25/2019, 04/02/2020 has been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 17  recites the limitation “the source video received from each of the multiple physical terminals of the first logical terminal is placed in the videos to be provided to 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 10, 11-12, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardineau et al. (EP 3070876 A1).
Regarding claim 1, Cardineau discloses a videoconferencing service provision method of a videoconferencing server ([0010]:  teleconference server), the method comprising: 
a registration step where multiple physical terminals are registered as a first logical terminal so that the multiple physical terminals operate as one videoconferencing point ([0009], [0010], [0012]:  From each participant communication device in the teleconference, receiving through a telecommunications network, device information in at least one signalling message. This signalling message may be, for example, the signalling message sent by each communication device to join the teleconference and it may also include an identification of the teleconference (e.g. registration). Determining, from said device information, whether each participant communication device whether each participant communication device is a shared device, that is, it is shared by the teleconference participants located in the same premise, to take part in the teleconference…determining which of the participant communications devices are located in a same premise… The shared device may be for example, a smart TV, a smart phone or any other communications device which can be shared by several participants to take part in the teleconference (e.g. terminals present in the same room are registered as single logical device), and an arrangement between multiple microphones connected to the multiple physical terminals is registered in registration information of the first logical terminal ([0009]:  multiple microphones present in the same room, detecting speaker location within the physical room and mixing their audio sources in a way that listener will hear sound coming from different locations, corresponding to speakers specific location, while preventing echo effect of multiple microphones. Awareness of a shared device in the same room co-located with other communications devices, sending the audio signal from other locations only to the shared device to avoid echo effect); 
a call connection step where videoconferencing between multiple videoconferencing points is connected, and with respect to the first logical terminal, individual connection to the multiple physical terminals constituting the first logical terminal is provided (fig. 1, [0036]:  the communications devices (shared or personal) will send to the MCU the video stream and/or the audio stream captured by each communication device taking part in the teleconference. As it will be explained now, the enhanced MCU, proposed by the present invention, will process and distribute the video and/or audio stream received from each device to the other participant devices, taking into account several factors in order to enhance the teleconference experience); 
a source reception step where source videos and source audio signals provided by the multiple videoconferencing points are received, and with respect to the first logical terminal, the source video and the source audio signal are received from each of the multiple physical terminals (fig. 1, [0036]:  the communications devices (shared or personal) will send to the MCU the video stream and/or the audio stream captured by each communication device taking part in the teleconference); 
a target recognition step where on the basis of the arrangement between the multiple microphones, one selected among the source videos, the source audio signals, and control commands provided by the multiple physical terminals is used to recognize a location of a target subjected to tracking control in the first logical terminal ([0039]:  the MCU may automatically switch between stitched stream and individual speakers, using who-is-talking information sent in the signalling, so that if no participant in a physical location is talking, stitched stream (or central video stream if shared device is equipped with camera) is displayed to all the participants but if a particular person is talking, his individual video stream is displayed. In an embodiment, the MCU sends several video streams (e.g., the stitched stream, the central communications device stream and the individual stream of the speaking participant) to all the communications devices and the user of the communication device can switch between said streams); and 
a camera tracking step where on the basis of the target location, one of cameras connected to the multiple physical terminals is selected as a tracking camera, and the tracking camera is controlled to capture the target, whereby the first logical terminal operates as one virtual videoconferencing point ([0039], [0057]:  such as speaker detection electing to show stream of the active speaker. In an embodiment, a view of the speaker from best angle is achieved by closing up from best camera available in the room for said speaker (this can be selected by the user manually or automatically based on speaker detection methods). Speaker detection can be done via any of the existing methods in either video (e.g. moving lips) or audio).

Regarding claim 10, Cardineau discloses the method of claim 1, wherein at the target recognition step, the location of the target in the first logical terminal is recognized in a manner that recognizes a mouth of a person who is speaking through video processing on the source video ([0057]:  a view of the speaker from best angle is achieved by closing up from best camera available in the room for said speaker (this can be selected by the user manually or automatically based on speaker detection methods). Speaker detection can be done via any of the existing methods in either video (e.g. moving lips) or audio).

(fig. 2-2(cont), [0032]:  first location there will be two participants (Alice and Bob) with personal communications devices (115 and 116), different from the shared communications device, taking part in the videoconference. In the second location there will be one participant (Carole) with a communications device (114). In this case, as there is only one participant, the communications device (114) will be the shared central communication device of said location and will be at the same time a personal communication device (because it is used by a single user); inquiring, while connecting a calling party and a called party in response to the receiving of the call connection request message, whether the calling party or the called party is the first logical terminal (fig. 2-2(cont), [0034]:  This indication of whether the device is personal or shared can be an explicit indication or it can be an implicit indication. For example, the type of device can be indicated (e.g. smartTV / smartphone of brand 'X' and model 'Y') and the server can classify the device as personal or shared depending on the type of device, so for example, if the device is a mobile phone it is considered a personal device and if it is a TV (smart TV), it is considered a shared device); creating, when the calling party is the physical terminal of the first logical terminal as a result of the inquiring, individual connection to the other physical terminals of the first logical terminal; and creating, when the called party requested for call connection is a physical terminal of a second logical terminal as a result of the inquiring, individual connection to the other physical terminals of the second logical terminal (fig. 2-2(cont),  [0036]:  the communications devices (shared or personal) will send to the MCU the video stream and/or the audio stream captured by each communication device taking part in the teleconference. As it will be explained now, the enhanced MCU, proposed by the present invention, will process and distribute the video and/or audio stream received from each device to the other participant devices, taking into account several factors in order to enhance the teleconference experience.  [0056]:  Stitched video stream may be then continuously sent to all the rest (from other locations) of conference participant devices (26a), optionally with an indication that this is a shared stream (from more than one participant). In an embodiment, the stitched video stream is also sent to the participants whose video streams is included in the stitched video stream, just in case they want to show said stitched video stream to their users).

Regarding claim 12; the claim is interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 21; the claim is interpreted and rejected for the same reason as set forth in claim 10.

Regarding claim 22; the claims are interpreted and rejected for the same reason as set forth in claim 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 5-8, 13-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over of Cardineau in view of Aas et al. (US 9,986,360 B1).
Regarding claim 2, Cardineau discloses the method of claim 1.
However, Cardineau does not disclose wherein when the physical terminals included in the first logical terminal preset multiple camera position, at the camera tracking step, an identification number of the camera position corresponding to the location of the target recognized at the target recognition step is provided to the physical terminal to which the tracking camera is connected among the multiple physical terminals so that the tracking camera is controlled to change the position and to track the target.
In an analogous art, Aas discloses wherein when the physical terminals included in the first logical terminal preset multiple camera position, at the camera tracking step, an identification number of the camera position corresponding to the location of the target recognized at the target recognition step is provided to the physical terminal to which the tracking camera is connected among the multiple physical terminals so that the tracking camera is controlled to change the position and to track the target (column 3, 34-37: Cameras 122(1)-122(4) are each operated under control of endpoint 104 to capture video of different views or scenes of participants 106 seated around a table 202.  Column 4, 1-8; 47-59:  upper body detection techniques to detect the body and associated positions thereof of all the participants 106 with the cameras 122(1)-122(4); and (iv) motion detection techniques to detect the movement of all the participants 106 in association with the video conference endpoint 104 and the conference room 200 with the cameras 122(1)-122(4) to determine the spatial relationship between the various speaker tracking systems 120(1)-120(4). The first speaker tracking system 120(1) is facing a direction A.sub.1 (i.e., the normal of the first speaker tracking system 120(1)), which serves as reference angle θ.sub.1 and has a value of zero in the reference coordinate system). 
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Cardineau to comprise “wherein when the physical terminals included in the first logical terminal preset multiple camera position, at the camera tracking step, an identification number of the camera position corresponding to the location of the target recognized at the target recognition step is provided to the physical terminal to which the tracking camera is connected among the multiple physical terminals so that the tracking camera is controlled to change the position and to track the target” taught by Aas.
One of ordinary skilled in the art would have been motivated because it would have enabled for automatically calibrating multiple speaker tracking systems with respect to one another based on detection of an active speaker at a collaboration (video conference) endpoint (Aas, column 2, 1-8).  

(column 4, 19-32: video conference server 102 may be configured to automatically calibrate the spatial relationship between two or more of the speaker tracking systems of a video conference endpoint 104. Regardless of which entity calibrates the spatial relationship(s) between two or more of the speaker tracking systems 120(1)-120(N), after the spatial relationship(s) have been calibrated, the video conference endpoint 104 may then utilize the spatial relationship(s) of the speaker tracking systems to automatically determine which of the video feeds of the cameras 122(1)-122(4) of the speaker tracking systems 120(1)-120(4) to use to best frame the active speaker for the video feed that is sent to one or more other video conference endpoints during a collaboration session. Column 11, 22-28:  memory 820 stores data 836 used and generated by logic/modules/detectors 830, 832, 834, including, but not limited to: data points (i.e., vectors, angles, distances, etc.) measured and received by a master speaker tracking system 120(1); and data points (i.e., vectors, angles, distances, etc.) measured and received by the secondary speaker tracking systems 120(2)-120(N)). The same rationale applies as in claim 2.

Regarding claim 5, Cardineau-Aas discloses the method of claim 2, further comprising: a multiscreen video provision step where among all the source videos received at the source (Cardineau, [0056]:  Stitched video stream may be then continuously sent to all the rest (from other locations) of conference participant devices (26a), optionally with an indication that this is a shared stream (from more than one participant). In an embodiment, the stitched video stream is also sent to the participants whose video streams is included in the stitched video stream, just in case they want to show said stitched video stream to their users. The video streams of the communications devices which are alone in its location (in this case Carol) are sent also to the rest of participant communications devices (26b-d). Optionally the video stream of the individual co-located participant communications devices (in this case Alice and Bob) may be sent also to the participant communications devices and each participant device can automatically choose which video stream to show to its user (the stitched stream or a video stream of an individual participant, for example, the participant who is currently talking, according to "who is talking" indication or the video stream from where the participant currently talking is better viewed); an audio processing step where from an entire source audio received at the source audio reception step, the audio signals provided by the other videoconferencing points are mixed into an output audio signal to be provided to the first logical terminal (Cardineau, [0058]:  receives audio streams from all participants co-located (in the same location) and mix it in order to avoid echo and/or to boost stereo effect and have multiple audio channels from the same room); and an audio output step where the output audio signal is transmitted to an output-dedicated physical terminal among the multiple physical terminals belonging to the first logical terminal (Cardineau, [0063]:  Sending audio stream of other locations to participants co-located with a shared device may be avoided to prevent echo effect, so the audio stream is only sent to the shared device. That's why in the example of figure 2 , the audio stream of Carole is only sent to the smart TV (the shared communications device) and not to Alice and Bob personal communications device. However, in case that a participant co-located with a shared device, has head-phones connected, said participant can request to receive the audio stream of other locations (because as it will not produce any echo effect as the communications device has head-phones connected).

Regarding claim 6, Cardineau-Aas discloses the method of claim 5, wherein at the multiscreen video provision step, the source video received from each of the multiple physical terminals of the first logical terminal is placed in the videos to be provided to the other videoconferencing points, and the source video provided from the physical terminal corresponding to the target location among the multiple physical terminals is placed in a region set for the target (Cardineau, [0056]:  Stitched video stream may be then continuously sent to all the rest (from other locations) of conference participant devices (26a), optionally with an indication that this is a shared stream (from more than one participant). In an embodiment, the stitched video stream is also sent to the participants whose video streams is included in the stitched video stream, just in case they want to show said stitched video stream to their users. The video streams of the communications devices which are alone in its location (in this case Carol) are sent also to the rest of participant communications devices (26b-d). Optionally the video stream of the individual co-located participant communications devices (in this case Alice and Bob) may be sent also to the participant communications devices and each participant device can automatically choose which video stream to show to its user (the stitched stream or a video stream of an individual participant, for example, the participant who is currently talking, according to "who is talking" indication or the video stream from where the participant currently talking is better viewed).

Regarding claim 7, Cardineau-Aas discloses the method of claim 5, wherein at the multiscreen video provision step, all the source videos provided from the logical terminal corresponding to the location of the target among the multiple videoconferencing points are placed in a region set for the target (Cardineau, [0056]:  the video stream of the individual co-located participant communications devices (in this case Alice and Bob) may be sent also to the participant communications devices and each participant device can automatically choose which video stream to show to its user (the stitched stream or a video stream of an individual participant, for example, the participant who is currently talking, according to "who is talking" indication or the video stream from where the participant currently talking is better viewed).

Regarding claim 8, Cardineau-Aas discloses the method of claim 2, wherein the control command is one of the identification numbers of the camera positions, and is provided from the multiple physical terminals constituting the first logical terminal, from a user mobile terminal, or from the other videoconferencing points (Aas, column 4, 1-10:  video conference endpoint 104 uses (i) audio detection techniques to detect audio sources, i.e., an actively speaking participant 106, with the microphone arrays 124(1)-124(4); (ii) face detection techniques to detect faces and associated positions thereof of all the participants 106 with the cameras 122(1)-122(4); (iii) upper body detection techniques to detect the body and associated positions thereof of all the participants 106 with the cameras 122(1)-122(4); and (iv) motion detection techniques to detect the movement of all the participants 106 in association with the video conference endpoint 104 and the conference room 200 with the cameras 122(1)-122(4) to determine the spatial relationship between the various speaker tracking systems 120(1)-120(4). The detected audio sources are then matched to the relevant facial, upper body, and motion detections).  The same rationale applies as in claim 2.

Regarding claim 13; the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding claim 14; the claim is interpreted and rejected for the same reason as set forth in claim 3.

Regarding claim 16; the claims are interpreted and rejected for the same reason as set forth in claim 5.

Regarding claim 17; the claim is interpreted and rejected for the same reason as set forth in claim 6.

Regarding claim 18; the claim is interpreted and rejected for the same reason as set forth in claim 7.

Regarding claim 19; the claims are interpreted and rejected for the same reason as set forth in claim 8.

Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over of Cardineau in view of Aas, as applied to claim 5, in further view of Hegde et al. (US 2010/0085416 A1).
Regarding claim 4, Cardineau-Aas discloses the method of claim 3, wherein the registration step includes, displaying, to a user, a screen for schematically receiving the arrangements among the pre-determined virtual target locations, the multiple microphones connected to the multiple physical terminals, and the identification numbers of the camera positions.
However, Cardineau-Aas does not discloses wherein the registration step includes, displaying, to a user, a screen for schematically receiving the arrangements among the pre-determined virtual target locations, the multiple microphones connected to the multiple physical terminals, and the identification numbers of the camera positions.
In an analogous art, Hegde discloses wherein the registration step includes, displaying, to a user, a screen for schematically receiving the arrangements among the pre-determined virtual target locations, the multiple microphones connected to the multiple physical terminals, and the identification numbers of the camera positions (fig. 1, [0019], [0022]: spatial browsing system 100 provides a user interface 102 for viewing a meeting or conference 104, in which the spatial relationship between conference attendees or meeting participants 106 is preserved. Spatial browsing, the exemplary system 100 captures the spatial relationships between participants 106 during the conference or meeting. In one implementation, a conference capture engine 116, hosted by a conferencing device or other computing device 118, detects cameras 120 (and microphones) in the meeting space, selects an array of the cameras to capture videos of each of the participants and the spatial characteristics of the meeting space).

One of ordinary skilled in the art would have been motivated because it would have enabled to display conference information that is browsable by a user to navigate in a 3D representation of the meeting (Hegde, [0007]).  

Regarding claim 15; the claims are interpreted and rejected for the same reason as set forth in claim 4.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over of Cardineau in view Brunsch et al. (US 2016/0308920 A1).
Regarding claim 9, Cardineau discloses the method of claim 1.
However, Cardineau does not disclose wherein at the target recognition step, on the basis of the arrangement between the multiple microphones and strengths of the source audio signals provided by the multiple physical terminals, the location of the target in the first logical terminal is recognized.
In an analogous art, Brunsch discloses wherein at the target recognition step, on the basis of the arrangement between the multiple microphones and strengths of the source audio signals provided by the multiple physical terminals, the location of the target in the first logical terminal  ([0117], [0119]-[0121]:  If voice signal is detected in the media stream (“Yes”), step 1304 ascertains whether the voice signal meets a threshold signal strength. For instance, the activity detection module 126 compares the voice signal to a threshold signal strength. If the voice signal meets the threshold signal strength (“Yes”), step 1306 ascertains whether the voice signal meets a threshold duration. If the voice signal meets the threshold duration (“Yes”), step 1310 flags the participant as an active participant. The activity detection module 126, for instance, updates the activity log 128 to categorize the participant as an active participant…if the participant subsequently begins speaking during the communication session such that voice data is detected that meets the specified thresholds, the participant may be reflagged as an active participant). 
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Cardineau to comprise “wherein at the target recognition step, on the basis of the arrangement between the multiple microphones and strengths of the source audio signals provided by the multiple physical terminals, the location of the target in the first logical terminal is recognized” taught by Brunsch.
One of ordinary skilled in the art would have been motivated because it would have enabled for determining a participant speaking during a communication session (Brunsch, [0120]).  

Regarding claim 20; the claims are interpreted and rejected for the same reason as set forth in claim 9.

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Theien et al., US 2019/0356883 A1: Multiple Simultaneous Framing Alternatives Using Speakers Tracking. 
Johnson et al., US 2019/0052472 A1: Simultaneous Remote Connection of Heterogeneous Conferencing Systems to the Same Conference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446